By the Court, Sanderson, J.:
The first point which we are called upon to consider is presented by the respondent. It brings in question the jurisdiction of this Court. It is claimed that we have no jurisdiction, because the amount in controversy is less than three hundred dollars.
The jurisdiction of this Court, in proceedings of this character, does not depend upon the amount in controversy. Our review does not embrace the merits of the action. We look into the ease no further than may be necessary to ascertain whether it is a case in which the inferior tribunal, Board, or officer from which it comes had jurisdiction, and if not, whether there is any appeal, or any other plain, speedy, and adequate remedy. For that purpose we may or may not have occasion to look to the amount in controversy, but not for the purpose of adjudicating the amount, or any question *273involving the right of either party to a judgment upon the merits. The case of Hopkins v. Cheeseman, 28 Cal. 180, cited by respondent, is not in point. That was a writ of error, and we were asked to review the action of the Justice’s Court in taxing costs in an action in which that Court had jurisdiction, and we held that neither an appeal nor a writ of error would lie. The case of The People v. Carman, 18 Cal. 693, also cited by respondent, is in point, but we are at a loss to account for the decision in that case. The ground upon which it was put was that the amount in controversy was not sufficient. If this Court could not entertain the case for that reason, neither had the District Court jurisdiction—for the Constitution as to the jurisdiction of both Courts, on the score of the amount in controversy, was then, as now, the same; yet we are not aware that it was ever pretended that either' under the old or new Constitution the amount in controversy was a test of the power of the District Courts to issue writs of certiorari. The statute then, as now, gave District Courts power to issue writs of certiorari, and this Court the power to review their judgments in such cases. (Practice Act, Sees. 456, 465.) We are of the opinion that the case of The People v. Carman must be attributed to that inadvertence by which all Courts are liable at times to be misled.
In making the order of the tenth of February, vacating and setting aside the judgment of the twenty-fourth of January, the Justice of the Peace acted without jurisdiction. Inferior Courts cannot go beyond the authority conferred upon them by the statute under which they act. They can assume no power by implication, but must keep within the power expressly given. Neither the Practice Act nor the statute in relation to the Justices’ Courts in the City and County of San Francisco authorizes a review by the Justice of his own judgment, except upon motion for anew trial. (O’Connor v. Blake, 29 Cal. 312.)
The order of the tenth of February was not a judgment, *274in the sense of the six hundred and twenty-fourth section of the code, from which an appeal could have been taken. Nor was there, in our judgment, any other plain, speedy, and adequate remedy by which the plaintiff could have relieved himself from the effect of that order.
In affirming the judgment of the twenty-fourth of January, however, the District Court went too far. The only question before the District Court was as to the power of the Justice’s Court to make the order of the tenth of February. The latter order the District Court had the power to affirm, annul, or modify; and it appearing that it had been made in excess of the jurisdiction of the Justice’s Court, it did not err in annulling it.
The District Court is, therefore, directed to strike out so much of its judgment as affirms the judgment of the Justice’s Court of the 24th of January, 1868, and the case is remanded for that purpose.
Mr. Justice Rhodes expressed no opinion.